United States Securities and Exchange Commission Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report: August 1, 2007 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-13374 33-0580106 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 220 West Crest Street, Escondido, California 92025-1707 (Address of principal executive offices) (Zip Code) (760)741-2111 (Registrant's telephone number, including area code) None (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 1, 2007, we issued a press release, which sets forth our results of operations for the quarter ended June 30, 2007.A copy of our press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.This information shall not be deemed “filed” for any purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any of our filings, whether made before or after the date hereof, regardless of any general incorporation language in any such filing. Item 9.01 Financial Statements and Exhibits Exhibits The following exhibit is filed with this Form 8-K: 99.1Press release dated August 1, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 1, 2007 REALTY INCOME CORPORATION By: /s/ Paul M. Meurer Paul M. Meurer Executive Vice President, Chief Financial Officer and Treasurer
